Citation Nr: 0734228	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-41 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of several 
joints, to include as secondary to rheumatic fever.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel






INTRODUCTION

The veteran served in the United States Army from October 
1945 until November 1946, when he was honorably discharged.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

In March 2007, the veteran requested a travel board hearing,  
By letter dated March 5, 2007, he was informed that such 
hearing had been scheduled to be conducted at the RO on April 
10, 2007.  The veteran failed without explanation to report 
for that hearing.  His hearing request is therefore deemed to 
have been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006) [failure to appear for a 
scheduled hearing is treated as withdrawal of the request for 
a travel board hearing]. 


FINDINGS OF FACT

1.  The veteran is service connected for residuals of 
rheumatic fever.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed arthritis of multiple 
joints is not related to rheumatic fever or any other 
incident of his military service.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred or 
aggravated in military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Arthritis of multiple joints is not proximately due to 
nor is such the result of the veteran's service-connected 
rheumatic fever.  38 C.F.R. § 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
multiple joints (bilateral shoulders, hips, knees and 
ankles).  He contends that the rheumatic fever which  he 
experienced during military service such caused his current 
arthritis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in April 2004 which was specifically 
intended to address the requirements of the VCAA.  The April 
2004 letter from the RO specifically notified the veteran 
that to support a claim for secondary service connection, the 
evidence must show "evidence of your claimed physical or 
mental condition" and "a relationship between your claimed 
condition and your service-connected condition."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military and VA Medical Centers."  He was further advised 
that VA would make "reasonable efforts" to obtain 
"[r]elevant records not held by any Federal agency" 
including records from "state or local governments, private 
doctors and hospitals, or current or former employers."  
This letter also advised the veteran that VA would provide a 
medical examination or get a medical opinion "if it is 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006).  The veteran was advised that 
if there are private medical records that would support his 
claim, complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, and VA 
would request those records for him.  Alternatively, the 
veteran was advised that he could also get those records 
himself and send them to VA.  The letter further advised the 
veteran that VA would obtain any VA medical records or other 
medical treatment records he told VA about.

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The April 
2004 letter instructed the veteran to "if there is any other 
evidence or information that you think will support your 
claim, please let us know."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA. The veteran was specifically informed of 
this in a March 2006 letter.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
secondary service connection for the veteran's claimed 
arthritis of multiple joints.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claim of entitlement to secondary service 
connection was denied based on element (3), a connection 
between the veteran's service connected disability and the 
current disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

The record thus indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The veteran was provided a VA 
examination in December 2004.  
The veteran has not identified any outstanding evidence.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and declined a 
Board hearing in his October 2005 substantive appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant Law and Regulations 

Direct service connection

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 
5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

The veteran seeks service connection for arthritis of 
multiple joints.  In substance, he contends that his current 
arthritis of numerous joints  (bilateral shoulders, hips, 
knees and ankles) is related to an episode of rheumatic fever 
in service, for which service connection has been granted. 

As noted above, service connection requires that three 
elements be established: 
(1) medical evidence of a current disability; (2) evidence of 
disease in service or a service-connected disability; and (3) 
a nexus between (1) and (2).  See Hickson and Wallin, supra.

With respect to element (1), current disability, the medical 
record in this case contains diagnoses of degenerative 
arthritis and osteoarthritis [this amounts to the same 
disease entity; see 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006)].  During a December 2004 VA examination, G.G., M.D. 
diagnosed "degenerative arthritis of multiple joints as 
evidenced by . . . X-ray reports."   

Implicit in the veteran's claim is a contention that he has 
rheumatoid arthritis resulting from the episode of rheumatic 
fever in service.  However, during the December 2004 VA 
examination,  Dr. G.G. found that "[R]heumatoid factor and 
ANA are negative which rules out Rheumatoid arthritis."  

The veteran submitted a private medical opinion, dated in 
April 2005, from T.H., M.D.  That opinion stated, in 
conclusory fashion, that "this man has rheumatoid arthritis 
in addition to osteoarthritis . . . ."  Although this is 
competent medical evidence which must be considered, the 
places less weight of probative value on it than it does on 
the conclusion of Dr. G.G. that rheumatoid arthritis is not 
present.  Dr. T.H. provided no reasons and bases in support 
of his conclusion.  Moreover, there is no indication that 
diagnostic tests were performed on the veteran, as were done 
in connection with the December 2004 VA examination and which 
formed at least part of the basis for the examiner's finding 
that rheumatoid arthritis was not present..    

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  See also Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  
The opinion of Dr. T.H. thus carries little weight of 
probative value. 

In short, element (1), medical evidence of a current 
disability, is satisfied as to degenerative arthritis but not 
rheumatoid arthritis.  

With respect to element (2), there is no evidence of 
arthritis in service or for decades thereafter.  Because 
there is no indication that the veteran evidenced any 
symptoms of arthritis within one year after military service, 
he is not entitled to the one-year presumption for chronic 
diseases.  See 38 C.F.R. §§ 3.307, 3.309.

The veteran is, however, service connected for residuals of 
rheumatic fever, based on an episode of rheumatic fever in 
March 1046, during service.  Accordingly, Hickson/Wallin 
element (2), evidence of in-service disease and/or a service-
connected disability, has been satisfied.

The Board observes in passing that the veteran has not 
referred to any other incident of military service which may 
have led to his current arthritis, and a review of the file 
does not disclose any other incident.

Element (3), which is a connection between elements (1) and 
(2), is not satisfied in this case.  In the December 2004 VA 
examination, Dr. G.G. opined that the veteran's 
"degenerative arthritis seen now is less likely to be 
secondary to his service-connected history of rheumatic 
fever.  The latter has a self-limited course."  

The opinion of G.G., M.D., being the only competent medical 
opinion of record, is probative evidence.  The Board 
additionally observes that the veteran's post-service medical 
history does not show ongoing problems with residuals of 
rheumatic fever, which service-connected disability has been 
rated noncompensably disabling from the time of service 
connection in 1946. 

There has been no specific medical finding of a nexus between 
the veteran's current disability, degenerative arthritis, and 
his service-connected disability.  The opinion of Dr. T.H. 
implicitly provides a nexus opinion in the sense that if his 
opinion that the veteran has rheumatoid arthritis is 
credited, such would be related to the March 1946 bout with 
rheumatic fever.   However, as has been discussed above, the 
Board has not accepted the unsupported comment of Dr. T.H. 
that the veteran currently has rheumatic arthritis.  The 
existence of rheumatic arthritis was specifically discounted 
via the diagnostic testing done in December 2004.  Thus, to 
the extent that the communication from Dr. T.H. may be read 
as a medical nexus opinion, the Board places relatively 
little weight of probative value on it.  

To the extent that the veteran himself believes that his 
arthritis is connected to the residuals of his rheumatic 
fever, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's arthritis claim by him are not competent medical 
evidence and do not serve to establish the existence of a 
nexus between his current disability and his service-
connected disability.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
arthritis of multiple joints on either a direct or a 
secondary basis.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for arthritis of several 
joints, to include as secondary to rheumatic fever, is 
denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


